This document has been electronically entered in the records of the United
States Bankruptcy Court for the Southern District of Ohio.

IT IS SO ORDERED.




Dated: November 20, 2019




                        UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

In Re                               )
                                    )            Case No. 18-13108
STEVEN EDWARD SCHUHOLZ              )            Chapter 7
                                    )            Judge Buchanan
                  Debtor            )
                                    )
____________________________________)
                                    )
JAMES UREN                          )            Adv. Proc. 18-1071
                                    )
JOSEPHINE KHOO-SMITH                )
                                    )
                  Plaintiffs        )
       v.                           )
                                    )
STEVEN EDWARD SCHUHOLZ              )
                                    )
                 Defendant          )

             ORDER SETTING PRELIMINARY PRETRIAL CONFERENCE

       This matter is before this Court on Plaintiffs’ Complaint to Determine Dischargeability of
Debt [Docket Number 1] and Plaintiff's Amended Complaint to Determine Dischargeability of
Debt, [Docket Number 4] and Defendant-Debtor Steven Edward Schuholz's Answer [Docket
Number 7].
      This matter is set for preliminary pretrial conference to be conducted by the Honorable
Beth A. Buchanan, United States Bankruptcy Judge, at the United States Bankruptcy Court,
Atrium Two Building, Suite 814, Courtroom 1, 221 East Fourth Street, Cincinnati, Ohio on
January 16, 2020 at 3:15 p.m.

       Should counsel fail to appear at this preliminary pretrial conference or comply with the
provisions set forth above, this Court may take such action as provided by law, including granting
or denying the requested relief or imposition of sanctions pursuant to LBR 9011-3.

       SO ORDERED.

No unauthorized cellular phones, cameras, recording devices, weapons, pagers or other
portable electronic devices are permitted on the Court's premises.

Distribution List:

       Brian P. O'Connor, Esq.
       Jeffrey M. Nye, Esq.
       Paul T. Saba, Esq.
